Name: 98/253/EC: Council Decision of 30 March 1998 adopting a multiannual Community programme to stimulate the establishment of the Information Society in Europe (Information Society)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  public finance and budget policy;  economic policy;  information and information processing
 Date Published: 1998-04-07

 Avis juridique important|31998D025398/253/EC: Council Decision of 30 March 1998 adopting a multiannual Community programme to stimulate the establishment of the Information Society in Europe (Information Society) Official Journal L 107 , 07/04/1998 P. 0010 - 0015COUNCIL DECISION of 30 March 1998 adopting a multiannual Community programme to stimulate the establishment of the Information Society in Europe (Information Society) (98/253/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the Commission proposal (1),Having regard to the opinion of the European Parliament (2),(1) Whereas the establishment of the Information Society can, by introducing new forms of economic, political and social relations, help the Community to cope with the challenges of the next century, in particular the creation of new jobs, as indicated in the White Paper on 'Growth, competitiveness and employment - the challenges and ways forward into the 21st century`;(2) Whereas the European Council in Corfu on 24 and 25 June 1994 took note of the recommendations of the High Level Group on the Information Society as presented in the report 'Europe and the Global Information Society` and the Commission established an action plan consisting of concrete measures at both Community and Member States level;(3) Whereas the European Council in Florence on 21 and 22 June 1996 underlined the potential of the Information Society for education and training, for the organisation of work and for employment creation;(4) Whereas the pace of progress in the development of the Information Society depends to a large extent on the awareness, understanding and support by citizens and public and private organisations, of the possibilities of applications of new information and communication technologies to service people's and business' needs;(5) Whereas the establishment of the Information Society will require availability, for each citizen, company or public organisation, in every part of the Community, of information of any nature they need;(6) Whereas the establishment of the Information Society will gradually reorganise the nature and content of human activity in all areas, and have important cross-sectoral effects in areas of activity hitherto independent;(7) Whereas the measures necessary for the implementation of the Information Society have to take into account the economic and social cohesion of the Community as well as continuity in the functioning of the internal market;(8) Whereas the definition of these measures requires preparatory analyses, aimed at improving understanding of the various fields which may be affected by Community actions related to the Information Society;(9) Whereas the first interim report of the High Level Expert Group on the Social and Societal Aspects of the Information Society of January 1996 contained a set of first reflections in view of the preparation of a final report;(10) Whereas the first annual report of the Information Society Forum to the Commission of June 1996 recommended that the Commission should launch European Union-wide awareness raising initiatives, promote actions best suited for the promotion of best practices, promote the use of new technologies, give extra attention to explore the economic and social implications of the Information Society, and to ensure that people with disabilities have equal access to the Information Society;(11) Whereas the Commission on 24 July 1996 adopted a Green Paper on 'Living and Working in the Information Society: People First`, which is intended to deepen the political, social and civil dialogue on the most important social and societal aspects of the Information Society; in the light of the reactions received, the Commission will present action proposals in 1997;(12) Whereas the measures necessary for the implementation of the Information Society have to take into account the global dimension of the Information Society;(13) Whereas the G7 Ministerial Conference on Information Society and Development in Midrand, South Africa from 13 to 15 May 1996 recognised that the 'Information Society model` should be pursued for the benefit of the developing countries, to solve their unique needs and challenges, to support their sustainable growth and to ensure their effective participation in the emerging global 'wired` economy;(14) Whereas the Rome Conference on 30 and 31 May 1996 recognised that one of the elements of the political dialogue between the Community and the 12 countries involved in the Euro-Mediterranean partnership, started in November 1995 with the Barcelona Conference, is indeed the construction of a truly open Information Society in the Mediterranean region which will benefit in terms of growth, competitiveness and employment to users, industries and service providers of information and communication technologies;(15) Whereas the second European Union/Central and Eastern European Countries Forum on the Information Society in Prague on 12 and 13 September 1996 confirmed that the issues involved in the development of the Information Society are particularly important to European countries which are reforming their economy and underlined the need to provide platforms for information exchange and discussion;(16) Whereas existing possibilities for actions, for example in the fields of research and development, trans-European networks, information content, social policy, and standardisation, should not be duplicated;(17) Whereas progress of this programme should be continuously and systematically monitored; whereas at the end of this programme there should be a final assessment of results obtained compared with the objectives set out in this Decision;(18) Whereas it is necessary to fix the duration of the programme;(19) Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;(20) Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those defined in Article 235,HAS ADOPTED THIS DECISION:Article 1 A programme (Information Society) is hereby adopted with the following objectives:- increasing public awareness and understanding of the potential impact of the Information Society and its new applications throughout Europe, stimulating people's motivation and ability to participate in the change to the Information Society;- optimising the socio-economic benefits of the Information Society in Europe, by analysing its technical, economic, social and regulatory aspects, by appraising the challenges raised by the transition to the Information Society, inter alia as regards employment, and by promoting synergy and cooperation between European and national levels;- enhancing Europe's role and visibility within the global dimension of the Information Society.The activities set out in this programme are actions of a cross-sectoral nature, complementing Community actions in other fields. None of these shall duplicate the work being carried out in these fields under other Community programmes. In order to avoid overlap, to complement other initiatives, and to bring complementary expertise into this programme, the relevant Community programmes shall be associated with the development of activities.The programme should also provide a common framework for complementary and synergetic interaction at European level of the various national/regional/local initiatives for the establishment of the Information Society, in particular, through assistance of the committee provided for in Article 5(1), so as to make use of available facilities and enhance transparency and cooperation at European level, while fully applying subsidiarity.Article 2 In order to attain the objectives referred to in Article 1, the following categories of actions shall be undertaken:(a) measures to raise awareness in Europe:- adding value where necessary to local, national and crossborder initiatives promoting a better understanding, for instance through the dissemination of information, of the opportunities, benefits and possible risks of the Information Society, whether aimed at the general public or at specific target groups,- gathering and dissemination of information on citizens' and users' needs with respect to Information Society services and applications,- enhancement of the visibility to the general public and other interested parties of real projects being implemented to service their needs,- the monitoring of peoples' awareness of and familiarisation with the Information Society services and applications, in particular through the fostering of regular surveys and the integration of national surveys into a European picture,- stimulation of the interest of industry, in particular small and medium-sized enterprises (SMEs), in providing services and applications that meet the needs expressed by citizens and users, for instance, through presentations of Information Society activities, networks, applications and concrete opportunities to be exploited,- demonstration of the potential impact of the Information Society at regional level, including within its crossborder dimension, the promotion of exchange of relevant information between cities and regions,- support for the Information Society Forum consisting of experts representing a broad range of interests from industry, academia, media, trade unions, consumer and user groups, advising the Commission on the challenges to overcome for the development of the Information Society;(b) measures to optimize the socio-economic benefits of the Information Society in Europe:- the assessment of the opportunities and barriers which disadvantaged social groups and peripheral and less-favoured regions may face in accessing and using Information Society products and services; the identification of appropriate measures to overcome these obstacles and to grasp the related benefits,- the analysis of current initiatives at European and national level regarding the provision of applications, based in particular on a permanent inventory of projects which facilitate the deployment of the Information Society,- the provision of transparency, based in particular on a permanent inventory, concerning ongoing policies and programmes at European and national level,- the contribution, on the basis of identified best programmes and practices, to the European wide take-up of successful examples in Information Society policies, projects and services,- the promotion of exchange of expertise and experiences between ongoing studies and activities at European and national level,- the identification and evaluation of the financing mechanisms needed to develop the Information Society, in particular those able to help stimulate public/private partnerships for the deployment of applications of public interest,- the identification of obstacles to the functioning of the internal market in the area of the Information Society and the consideration of measures to guarantee the full benefit of the area without frontiers for its development, taking into account the linguistic diversity,- the launching of actions to ascertain the priorities of SMEs and regarding the obstacles hampering the use by SMEs of information and communications technologies (ICT), in close coordination with Commission efforts to mobilise different groups of ICT users,- the promotion of electronic literacy in the educational sector through the dissemination of relevant experience gained at national and European level;(c) measures to enhance Europe's role and visibility within the global dimension of the Information Society:- the establishment of an inventory of initiatives taken worldwide,- the exchange of information with third countries, in particular with a view to encouraging their access to the potential of the Information Society,- the collaboration in the preparation of demonstration actions, either bilaterally or in collaboration with international organisations.For the various categories of actions above, the work programmes to be defined each year should define the priority work areas and concrete actions, seeking to maximise added value at European level.Article 3 In carrying out the objectives outlined in Article 1 and the actions defined in Article 2, the Commission may use the appropriate and relevant means, and in particular:- the award of contracts for the execution of tasks relating to analyses, exploratory studies, detailed studies of specific fields, demonstration actions of limited size, as well as the coordination, evaluation and co-financing of actions,- the organisation of, the participation in and the granting of support for meetings of experts, conferences, seminars, consultations of persons or of groups having common interests, in particular with a view to encouraging the access of third countries to the potential of the Information Society,- the publication and the dissemination of information.Article 4 1. The programme shall cover a period from 1 January 1998 to 31 December 2002.2. The financial reference amount for the implementation of this programme for the abovementioned programme will be ECU 25 million. An indicative breakdown of expenditure is given in the Annex.3. The Budgetary Authority shall authorise the appropriations within the framework of the annual budgetary procedure and in compliance with the financial perspective.Article 5 1. The Commission shall be responsible for the implementation of the programme and its coordination with other Community programmes.The Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission.2. The procedure laid down in Article 6 shall apply to:- the adoption of the work programme including the extent of funding,- the breakdown of the budgetary expenditure,- the criteria and content of calls for proposals,- the assessment of the projects proposed under calls for proposals for Community funding and the estimated amount of the Community contribution for each project where this is equal to or more than ECU 100 000,- the measures for programme evaluation,- participation in any project by legal entities from third countries and international organisations.3. Where, pursuant to the fourth indent of paragraph 2, the amount of the Community contribution is less than ECU 100 000, the Commission shall inform the committee of the projects and of the outcome of their assessment.4. The Commission shall regularly inform the committee of progress with the implementation of the programme as a whole.Article 6 The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 7 The Information Society Forum referred to in Article 2(a), final indent, may be called upon by the committee to offer advice or guidance.Article 8 1. In order to ensure that Community aid is used efficiently, the Commission shall ensure that actions under this Decision are subject to effective prior appraisal, monitoring and subsequent evaluation.2. During implementation of actions and after their completion the Commission shall evaluate the manner in which they have been carried out and the impact of their implementation in order to assess whether the original objectives have been achieved.3. The selected beneficiaries shall submit an annual report to the Commission or a final report for projects of short duration.4. At the end of two years and at the end of the programme, the Commission shall submit to the European Parliament, Council, the Economic and Social Committee and the Committee of the Regions, once the committee referred to in Article 5(1) has examined it, an evaluation report on the best results obtained in implementing the actions referred to in Article 2. The Commission may present, on the basis of those results, proposals for adjusting the orientation of the programme.Article 9 Participation in this programme may be open, in accordance with the procedure laid down in Article 6 without financial support by the Community from this programme, to legal entities established in third countries and to international organisations, where such participation contributes effectively to the implementation of the programme and taking into account the principle of mutual benefit.Article 10 This Decision is addressed to the Member States.Done at Brussels, 30 March 1998.For the CouncilThe PresidentLORD SIMON of HIGHBURY(1) OJ C 51, 21. 2. 1997, p. 12.(2) OJ C 222, 21. 7. 1997, p. 39.ANNEX MULTIANNUAL PROGRAMME FOR THE INFORMATION SOCIETY >TABLE>